Exhibit 10.2

GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.

2009 STOCK COMPENSATION PLAN

NON-QUALIFIED STOCK OPTION AWARD

CERTIFICATE







This is to certify that Guardian Technologies International, Inc., a Delaware
corporation (the “Company”), has granted to the person named below (the
“Participant”) a non-qualified stock option to purchase Shares pursuant to the
Company’s 2009 Stock Compensation Plan, as amended Plan (the “Plan”), upon the
terms and conditions set forth below and in the attached Non-Qualified Stock
Option Award Agreement:







Name of Participant:

_________________________________

 

Address of Participant:

_________________________________

 

 

_________________________________

 

Number of Shares Covered by Option:

_________________________________

 

Option Exercise Price (FMV Grant Date):

$________

 

Grant Date:

______________, 20__

 

Comments (if any):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Option Exercise Schedule:

The Option shall vest and become exercisable in accordance with the following
schedule:

 

 

 

 

Number of Years From Grant Date

Percentage of Option Exercisable

 

 

Per Time Period

Cumulative

 

 

 

 

 

___

___%

___%

 

 

 

 

 

___

___%

___%

 

 

 

 

 







IN WITNESS WHEREOF, the Company has granted Participant the Options as of the
Grant Date set forth hereinabove.




GUARDIAN TECHNOLGIES INTERNATIONAL, INC.

By:

___________________________________________

Its:

___________________________________________








GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.

2009 STOCK COMPENSATION PLAN

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT







THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT is made and entered into
effective as of the Grant Date set forth in the Non-Qualified Stock Option Award
Certificate attached hereto (the “Certificate”) (this Non-Qualified Stock Option
Award Agreement and the Certificate, hereinafter the “Agreement”), by and
between Guardian Technologies International, Inc., a Delaware corporation (the
“Company”), and the Participant named in the Certificate. The Award covered by
this Agreement has been granted pursuant to and shall in all respects be subject
to the terms and conditions of the Guardian Technologies International, Inc.
2009 Stock Compensation Plan, as such plan may be amended (the “Plan”).  




Except as set forth herein or in the Certificate, capitalized terms as used
herein and in the attached Certificate shall have the same meaning as set forth
in the Plan.




WITNESSETH:




WHEREAS, the Committee of the Board has authorized the issuance to Participant
of an Award of Options pursuant to the Plan as compensation for services
performed or to be performed by the Participant subject to certain restrictions
thereon.




NOW, THEREFORE, in consideration of the premises, mutual agreements herein set
forth and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:




1.

Grant of Options.  The Company hereby grants to the Participant an Option to
purchase the number of Shares set forth in the Certificate as of the Grant Date
pursuant to and subject to all of the terms and conditions of this Agreement and
the Plan, the provisions of which are incorporated herein.  If there is any
conflict between the provisions of this Agreement and the Plan, the Plan will
control. This Option is intended to be a non-qualified stock option that does
not receive special tax treatment under Section 422 of the Code.




2.

Option Price Per Share.  The exercise price of the Option shall be the Option
Exercise Price set forth in the attached Certificate.  NOTICE: THE EXERCISE
PRICE PER SHARE IS NOT LESS THAN THE FAIR MARKET VALUE OF THE STOCK ON THE DATE
OF GRANT. THE PARTICIPANT IS SOLELY RESPONSIBLE FOR SATISFYING ALL TAX
OBLIGATIONS CREATED BY THE GRANT OF THIS OPTION, THE EXERCISE OF THE OPTION, AND
THE SUBSEQUENT DISPOSITION OF THE OPTION SHARES.




3.

Vesting.  The Participant shall vest in and have the right to exercise the
Option with respect to the number of Shares covered by the Option in accordance
with the vesting schedule set forth in the Certificate; provided that, if
Participant ceases to be an Employee of the Company by reason of his or her
death or Disability, or if a Participant dies within three (3) months of the
termination of his or her employment, any unvested Options shall vest on the
date immediately preceding the date of such death or Disability.




4.

Term of Options.  The term of the Option commences on the Grant Date and (to the
extent not earlier exercised) expires on the earlier to occur of (i) the tenth
annual anniversary of the Grant Date, (ii) one hundred twenty (120) days
following the termination of the Participant’s employment or service by reason
of death or Disability, including any death or Disability of the Participant
that occurs within three (3) months of the date of the termination of employment
or service of the Participant, (iii) except as set forth in Section 3,
immediately upon the termination of the Participant’s employment or service
other than by reason of death or Disability (the “Option Termination Date”).








5.

Exercise of Option Award.  Upon the grant of an Option and subject to vesting
and other terms and conditions hereof, the Participant may exercise the Option
on one or more occasions on or prior to the Option Termination Date by
delivering to the Treasurer of the Company (i) a written notice (as attached
hereto as Exhibit A) that sets forth the number of Shares that the Participant
desires to purchase, and (ii) an amount equal to the full payment of the
exercise price for those shares in cash (including check, bank draft, money
order or authorization to disburse funds from the Participant’s payroll
account).  The exercise of the Option in whole or in part is conditioned upon
the acceptance by the Participant of the terms of this Agreement.




6.

No Rights Employee, Director or Shareholder.  Nothing in this Agreement shall
affect in any manner whatsoever the right or power of the Company, or a
Subsidiary or Affiliate, to terminate the Participant’s employment or service.
 Neither the Participant nor his heirs, or legal representative or guardians
shall be, or shall have any of the rights and privileges of, a shareholder of
the Company with respect to any Option Shares, in whole or in part, before the
date that the Participant exercises the Option and the certificates for the
shares are mailed to the Participant or legal representative.




7.

 Registration of Shares.

 The Company intends to have an effective registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), on file with the
Securities and Exchange Commission with respect to the Shares subject of this
Award.  The Company intends to maintain this registration but has no obligation
to do so.  If the registration ceases to be effective for any reason, the
Participant will not be able to transfer or sell Shares issued pursuant to this
Award unless exemptions from registration under applicable securities laws are
available.  The Participant agrees that any resale by him or her of the Shares
issued pursuant to this Award will comply in all respects with the requirements
of all applicable securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act and the Exchange Act and any
other law, rule or regulation applicable thereto, as such laws, rules and
regulations may be amended from time to time).  The Company will not be
obligated to issue the Shares or permit the resale thereof if such issuance or
resale would violate any such requirements.




8.

Non-Transferability of Option.  The Participant may not assign, alienate, sell,
transfer, pledge, hypothecate, mortgage or otherwise dispose of, by gift or
otherwise, or in any way encumber any of the Options prior to vesting otherwise
than by will or by the laws of descent and distribution.




9.

Market Stand-Off.  During the period up to six (6) months following the closing
of a public offering of securities by the Company, if requested by the managing
underwriter of any such offering, Participant agrees that Participant will not
offer, sell, contract to sell, transfer, assign, hypothecate, gift, grant any
option or warrant to purchase or right to acquire the Shares without the prior
written consent of the managing underwriter of such public offering, and the
Participant shall permit the certificates representing the Shares to be stamped
with an appropriate restrictive legend and will cause the transfer agent for the
Company to note such restrictions on the stock transfer books and records of the
Company.  The Participant understands and agrees that the foregoing restriction
shall apply to the Shares notwithstanding that the Shares are vested and
Participant has exercised this Option.




10.

Severability.  In case any one or more of the provisions or part of a provision
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect in any jurisdiction, such invalidity, illegality
or unenforceability shall be deemed not to affect any jurisdiction or any other
provision or part of a provision of this Agreement, but this Agreement shall be
reformed and construed in such jurisdiction as if such provision or part of a
provision held to be invalid or illegal or unenforceable had never been
contained herein and such provision or part reformed so that it would be valid,
legal and enforceable in such jurisdiction to the maximum extent possible.




11.

Entire Agreement; Amendment.  This Agreement and the Plan contain the entire
agreement between the Company and Participant with respect to the subject matter
hereof.  This Agreement and the Certificate may not be amended, waived, changed,
modified or discharged except by an instrument in writing





executed by or on behalf of the party against whom any amendment, waiver,
change, modification or discharge is sought.




12.

Assignability.  This Agreement shall be binding upon, and shall inure to the
benefit of the parties hereto and their successors, heirs, executors,
administrators, legal representatives and permitted assigns.




13.

Governing Law.  This Agreement shall be governed by and construed under the laws
of the Commonwealth of Virginia, without reference to principles of conflict of
laws of that state.  This Agreement should be interpreted in accordance with its
plain meaning and not for or against any party hereto.




14.

Waiver and Further Agreement.  A waiver of any breach of any term or condition
of this Agreement shall not operate as a waiver of any other breach of such term
or condition or any other term or condition, nor shall any failure to enforce
any provision hereof operate as a waiver of such provision or of any other
provision hereof.  Each of the parties hereto agrees to execute all such further
instruments and documents and to take such further action as the other party may
reasonably require in order to effectuate the terms and purposes of this
Agreement.




15.

Headings of No Effect.  The paragraph headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.




16.

Counterparts.  

This Agreement may be executed in several counterparts, all of which together
shall constitute one agreement binding on the parties hereto, notwithstanding
that all of the parties have not signed the same counterpart.




[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]











IN WITNESS WHEREOF, the parties hereto have executed this 2009 Stock
Compensation Plan, Non-Qualified Stock Option Award Agreement as of the date
first above written.







GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.




By:

____________________________________




Name:

____________________________________




Title:

____________________________________







PARTICIPANT




By:

____________________________________




Name:

____________________________________




Dated:

____________________________________











EXHIBIT A




GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.

2009 STOCK COMPENSATION PLAN

NON-QUALIFIED STOCK OPTION AWARD




SUBSCRIPTION FORM

TO BE EXECUTED BY PARTICIPANT

TO EXERCISE THIS OPTION




The undersigned hereby exercises the right to purchase ___________ Shares
covered by this Option according to the conditions thereof and herewith makes
payment of $____________, the aggregate Option Exercise Price of such Shares, in
full.










Date: ______________________

Signature










Name:







28812005.133



